                          UNITED STATES DISTRICT COURT
                       WESTERN DISTRICT OF NORTH CAROLINA
                               CHARLOTTE DIVISION
                           DOCKET NO. 3:95-cr-00005-FDW
 UNITED STATES OF AMERICA,                     )
                                               )
 vs.                                           )
                                               )
 (3) JACKIE McKUBBIN,                          )                      ORDER
 a/k/a Jack,                                   )
                                               )
        Defendant.                             )
                                               )

       THIS MATTER is before the Court on Defendant’s Motion to Reduce Sentence (Doc. No.

1042). Also before the Court are Defendant’s pro se Motion to Reduce Sentence (Doc. No. 995),

pro se Emergency Motion to Appoint Counsel (Doc. No. 1009), and pro se Motion for Leave to

File Supplement (Doc. No. 1011).

       The Court hereby ORDERS the Government to respond to Defendant’s Motions to Reduce

Sentence (Doc. Nos. 995, 1042) and the Motion for Leave to File Supplement (Doc. No. 1011).

The Government shall have thirty (30) days from the date of this Order to file its response with

the Court. The Government shall advise the United States Probation Office if the Government

believes a supplemental Presentence Investigation Report will be required.

       With respect to the Motion to Appoint Counsel, (Doc. No. 1009), as Defendant is now

represented by counsel, the motion is DENIED AS MOOT.

       IT IS SO ORDERED.
                                              Signed: July 28, 2020




                                               1



        Case 3:95-cr-00005-FDW Document 1043 Filed 07/28/20 Page 1 of 1
